       Case 2:21-cv-00061-RB-CG Document 8 Filed 03/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JOEL A. MELENDEZ,

      Plaintiff,

v.                                                               No. CV 21-61 RB/CG

CITY OF LAS CRUCES POLICE DEPARTMENT,
and D’ANTHANY ROOHR,

      Defendants.

            ORDER RESETTING RULE 16 SCHEDULING CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Rule 16 Scheduling

Conference set for Wednesday, April 21, 2021, at 1:30 p.m., is RESET for Monday,

April 19, 2021, at 1:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
